Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1 – 3, 5 – 13, 15 – 23, 25 – 33, and 35 – 40 were pending the application. 
With the amendment filed on November 16, 2021, Applicant have:
Amended claims 1, 5, 11, 21, 25, 31, and 35.
Added new claims 41 – 44.
Claims 1 – 3, 5 – 13, 15 – 23, 25 – 33, and 35 – 44 are pending the application.

Response to Arguments
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding independent claims, Applicant’s arguments directed toward newly amended limitations, which was not present in the previous rejection. Furthermore newly made amendments have changed the scope of the claims. However, upon further consideration, a new ground(s) of rejection is made in view of Kakishima et al (US 2017/0094531). 
Regarding claim 1, Applicant argues
“The Official Action relies on Kakishima in rejecting independent claim 1. Claim 1, as amended, recites:
A method of wireless communication at a user equipment (UE), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam; 
receiving a first reference signal and a second reference signal associated with beam tracking from the base station, wherein the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams, and wherein the beam tracking includes identifying a new beam for communication between the UE and the base station; and 
communicating with the base station through a second active beam corresponding to the second reference signal based on at least one of the first reference signal or the second reference signal associated with the beam tracking, the communicating with the base station through the second active beam comprising switching from the first active beam to the second active beam. 
(Emphases added.) 
Claim 1 recites both that "the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a Page 10 of 12 
Application No. 15/930,901Customer No: 23696second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams" and that "the communicating with the base station through the second active beam comprising switching from the first active beam to the second active beam." Applicant respectfully submits that these details are completely outside the scope and content of the cited art. 
Kakishima discloses that a "base station transmits a beam stream including a first beam for transmitting data to the user equipment, and one or more second beams for transmitting a precoded reference signal in a direction toward a vicinity of the first beam; and upon receiving the beam stream, the user equipment selects, from the first beam and the second beam, and transmits, to the base station, one or more Suitable beam indexes." Kakishima at Abstract. However, Kakishima fails to disclose that "the communicating with the base station through the second active beam comprising switching from the first active beam to the second active beam" wherein "the first reference signal is received through a first beam of a first plurality of beams and the second reference signal is subsequently received through a second beam of a second plurality of beams, wherein the first plurality of beams is different from the second plurality of beams". 
In support of the rejection of pending claim 1, the Detailed Action references Figure 5 and the associated description. Paragraph [0050] of Kakishima discloses that "a plurality of beams 52 and 53 are configured" and that "[a] base station may simultaneously execute beam tracking for the beam stream 52 and for the beam stream 53, respectively." However, the different beam streams appear to be independent and for tracking different "current beams", not for switching from a first active beam to a second active beam based on reference signals received through different pluralities of beams. Specifically, Figure 5 shows two separate beam streams along with two different "current beams". Id. at Fig. 5. Kakishima further discloses that "it can be arranged such that a number of feedback bits is reduced by transmitting a collective feedback report for the plurality of beam streams. For example, a one a one-bit stream index may be multiplexed in the feedback information, and it can be arranged such that, when the value of the bit is "1," it indicates a request for changing the beam stream 53; and when the value of the bit is "0, it indicates a request for changing the beam stream 52". Id. at 1 [0051] (see also paragraph [0068] stating, in part "[f]or a case where a plurality of beam streams are received from the base station 10, a stream number for identifying a beam stream that needs to be changed Page 11 of 12 
Application No. 15/930,901Customer No: 23696may be included in the feedback information."). Thus, Kakishima fails to anticipate each and every element of claim 1. The other cited reference, Kakishima ref2, fails to remedy the deficiencies of Kakishima. 
In light of these arguments, independent claim 1 is patentable over the cited references. While of different scope, independent claims 11, 21, and 31 recite similar features as independent claim 1 and are patentable over the cited references for at least the same reasons presented for claim 1. Claims 2-3, 5-10, 12-13, 15-20, 22-23, 25-30, 32-33, and 35-44 each depend from a patentable independent claim, and thereby include all of the elements discussed above. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the under 35 U.S.C. §§ 102 and 103 rejections of all pending claims.”.

However, the Office respectfully disagrees. The Office submits that the Kakishima teach all cited limitations of claim 1. Kakishima teach having plurality of active beams (see figure 5, component 52 and 53 “current beams”) and transmitting TRS on the candidate beams (see paragraphs 0036, 0032 and 0050 – 0053). Further teach receiving a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from the base station (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is received through a first beam of a first plurality of beams (see paragraph 0032 and 0036) and the second reference signal is subsequently received through a second beam of a second plurality of beams (see figure 3 and paragraphs 0032 – 0038).  The office further submit that Kakishima further teach the communicating with the basestation through the second active beam comprising switching from first active beam to the second active beam (see paragraph 0034 “receiving the feedback for the beam #2 from the user 
The office further submits that Kakishima et al teach a method of wireless communication at a user equipment (UE) (see figure 1, component 30), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam (see figure 3 and 5, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); receiving a first reference signal (see paragraph 0036, DM-RS) and a second reference signal associated with beam tracking from the base station (see paragraph 0032, “Tracking reference signal TRS”), wherein the first reference signal is received through a first beam of a first plurality of beams (see paragraph 0032 and 0036) and the second reference signal is subsequently received through a second beam of a second plurality of beams (see figure 3 and paragraphs 0032 – 0038, Figure 6 “repeatedly transmitting TRS”), wherein the first plurality of beams is different from the second plurality of beams (see paragraphs 0031 – 0033 and figure 3A and 3B and figure 5, current beams and candidate beams, paragraphs 0050 - 0055) and wherein the beam tracking includes identifying a new beam for communication between the UE and the base station (see paragraph 0034 “receiving the feedback for the beam #2 from the user equipment 30, the base station 10 switches the current beam from the beam #0 to the beam #2”, 0068); and communicating with the base station through a second active beam corresponding to the second reference signal based on at least one of the first reference signal or the second reference signal associated with the beam tracking, the 
With respect all other claims the Applicant makes same argument as the argument applied to claim 1. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3, 6 – 13, 16 – 23, 26 – 33, and 36 – 40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kakishima et al (US 2017/0094531).
Regarding claim 1, Kakishima et al teach a method of wireless communication at a user equipment (UE) (see figure 1, component 30), comprising: communicating with a base station through a first active beam, the first active beam comprising a serving beam (see figure 3 and 5, beam 0, paragraph 0032, “beam#0 currently formed for data transmission to user equipment 30”); receiving a first reference signal (see paragraph 
Regarding claim 2, which inherits the limitations of claim 1, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the communication between the UE and the base station if the first active beam deteriorates (see paragraph 0059, “selects an optimum beam”).

Regarding claim 6, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 7, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first beam of the first plurality of beams corresponds to the first active beam (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 8, which inherits the limitations of claim 1, Kakishima et al further teach further comprising: reporting channel information corresponding to the new beam to the base station (see claim 5).
Regarding claim 9, which inherits the limitations of claim 1, Kakishima et al further teach further comprising: receiving an indication of the new beam from the base station (see figure 6, component S14 and paragraph 0059).
Regarding claim 10, which inherits the limitations of claim 1, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise at least one different beam from each other (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 1 is applicable hereto.

Regarding claim 13, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 3 is applicable hereto.
Regarding claim 16, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 6 is applicable hereto.
Regarding claim 17, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 7 is applicable hereto.
Regarding claim 18, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 8 is applicable hereto.
Regarding claim 19, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 9 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 21, Kakishima et al teach a method of wireless communication at a base station (see figure 1, component 10), comprising: communicating with a user 
Regarding claim 22, which inherits the limitations of claim 21, Kakishima et al further teach wherein the beam tracking includes identifying the new beam for the 
Regarding claim 23, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams and the second plurality of beams comprise downlink beams (see paragraph 0032).
Regarding claim 26, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality of beams comprises a set of active beams and the second plurality of beams comprises a set of candidate beams (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 27, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first beam of the first plurality of beams corresponds to the first active beam (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 28, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: receiving channel information corresponding to the new beam from the UE (see claim 5).
Regarding claim 29, which inherits the limitations of claim 21, Kakishima et al further teach further comprising: transmitting an indication of the new beam to the UE (see figure 6, component S14 and paragraph 0059).
Regarding claim 30, which inherits the limitations of claim 21, Kakishima et al further teach wherein the first plurality and the second plurality comprise at least one different beam from each other (see paragraphs 0031 – 0033 and figure 3A and 3B).
Regarding claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 21 is applicable hereto.

Regarding claim 33, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 23 is applicable hereto.
Regarding claim 36, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 26 is applicable hereto.
Regarding claim 37, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 27 is applicable hereto.
Regarding claim 38, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 28 is applicable hereto.
Regarding claim 39, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 29 is applicable hereto.
Regarding claim 40, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 30 is applicable hereto.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, 25, 35, and 41 – 44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakishima et al (US 2017/0094531) in view of Kakishima et al (US 2017/0104517) “Kakishima ref2” hereafter).
Regarding claims 5, which inherits the limitations of claim 1, Kakishima et al does not expressly disclose that the first beam are wider than second beams. However, in analogous art, Kakishima ref2 teach a beam selecting method include wherein the first plurality of beams have a wider beam width than the second plurality of beams (see figure 5A and 5B and paragraphs 0057 – 0062). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use have the narrow second plurality of beams. The motivation or suggestion to do so is to provide a technique for efficient beam transmission and beam selection, while preventing overhead from increasing due to excessive traffic of reference signals and feedback information.
Regarding claim 15, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.

Regarding claim 35, which inherits the limitations of claim 31, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 5 is applicable hereto.
Regarding claim 41, which inherits the limitations of claim 1, Kakishima et al does not expressly disclose that the second beam are wider than first beams. However, in analogous art, Kakishima ref2 teach a beam selecting method include wherein the second plurality of beams have a wider beam width than the first plurality of beams (see figure 6A - 6C and paragraphs 0063 – 0067). Therefore, it would have been obvious to an ordinary skilled in the art at the time the invention was filed to use have the wider second plurality of beams. The motivation or suggestion to do so is to provide a technique for efficient beam transmission and beam selection, when the moving speed of the user equipment 20 is fast, it is difficult to accurately narrow down the beams candidates.
Regarding claim 42, which inherits the limitations of claim 11, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 41 is applicable hereto.
Regarding claim 43, which inherits the limitations of claim 21, the claimed apparatus including the features corresponds to subject matter mentioned above in the rejection of claim 41 is applicable hereto.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041.  The examiner can normally be reached on M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAISON JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633